Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Saarinen et al. (USPAP. 2010/0280772) discloses a method for detection and automatic identification of defects in rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of its occurrence. The inventive method in which the vibrations of a bearing in operation are measured, the measured analogue signals are converted to digital data which are filtered and next shock pulses are detected, whereupon defects present in the tested bearing or bearings are identified, characterized in that the detection of shock pulses is done using shock pulse likelihood ratio (Abstract; Pars. 7-86).
Sahara et al. (USPAP. 20080033695) discloses Provided are an envelope processor 103, for obtaining an envelope for a detected signal; a FFT unit 104, for converting the envelope into a frequency spectrum; a peak detector 105, for smoothing the frequency spectrum by calculating a moving average, for further performing smoothing and differentiation for the spectrum, and detecting, as peaks, frequency points at which a sign of a differential coefficient is changed from positive to negative, for extracting peaks having a predetermined threshold value or greater, and for sorting the extracted peaks and detecting upper peaks; and a diagnosis processor T, for diagnosing an abnormality based on the detected peaks (Abstract; Pars. 130-150).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "step 3, extracting at least one set of 
Claims 2-10 depend from allowed claim 1 and therefore are also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        June 11, 2021